DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 10/08/2021 are acknowledged. Claims 1-48, and 50 are pending, claims 6-12, 16-19, 22, 24, 27-31, 33-34, 40-48, and 50 are withdrawn.
Election/Restrictions
Claims 6-12, 16-19, 22, 24, 27-31, 33-34, 40-48, and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/08/2021.
Applicant's election with traverse of the invention of Group I and species of chelate 5 (claims 1-5, 13-15, 20-21, 23, 25-26, 32, and 35-39 in the reply filed on 10/08/2021 is acknowledged.  The traversal is on the ground(s) that the search of the further claims would not require significant burden to examine. This is not found persuasive because the different groups provided including further methods of imaging and making compounds would require search of further databases and classes and the restriction is provided under a unity of invention practice in which the claims do not appear to provide a special technical feature in light of the prior art as provided in the rejections below. Given this, these arguments are not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 12/19/2018, 08/312020, 01/22/2021, and 04/27/2021 have been considered by the examiner in this case.
Priority
	This application, filed 12/19/2018 claims priority from PCT/EP2017/065135 filed 06/20/2017 that claims priority from GB1610738.5 filed 06/20/2016. Priority for the current claims is found.
Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13-15, 20-21, 23, 25-26, 32, 35-37, and 39 rejected under 35 U.S.C. 103 as being unpatentable over Port, M., U.S. 2009/0169479 in view of Meijer, A., U.S. Patent 2012/0244081.
	Port teaches MRI imaging chelator compounds that bind manganese with structures of formula III such as the PCTA-like chelator compounds depicted below that have good relaxivity and enhancement. (See claims 10 and 13-14, examples 2 and 5, 20.)

    PNG
    media_image1.png
    258
    337
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    242
    488
    media_image2.png
    Greyscale

Port does not teach replacing the thrid carboxyalte containing arm in such compounds with linkers or alkyl groups.
Meijer teaches PCTA-like contrast agent chelators such as the formula below and teaches replacing the third carboxylate arm with alkyl –CH3 groups (all examples created being methyl groups on middle amine nitrogen of the chelating ring) leaving only 2 carboxylate containing substitutents provides for improved stability of the manganese ions and prevents replacement with zinc that would be found in vivo. (See claim 1, paragraphs 0012-0021, 00042, and examples 4-5.)

    PNG
    media_image3.png
    199
    159
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    157
    239
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    202
    263
    media_image5.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to replace the center carboxylate substituent of the PCTA-like MRI contrast chelators of Port with alkyl or linker molecules as taught by Meijer in order to improve the stability of the manganese chelated in such contrast agents and prevent the loss of relaxivity caused by the replacement of manganese with zinc that would degrade the contrast signal as taught by Miejer. On of ordinary skill in the art would have had a predictable expectation of success in making this combination given that all of the art are drawn to PCTA-like contrast agents used to bind manganese and provide increase MRI signal and Meijer provides for specific methods to improve the stability and thus signal of such compounds through the use of 2 rather than three carboxylate moieties and replacement of the central carboxylate side chain with methyl units.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Port, M., U.S. 2009/0169479 in view of Meijer, A., U.S. Patent 2012/0244081 as applied to claims 1-5, 13-15, 20-21, 23, 25-26, 32, 35-37, and 39 above, and in further view of Wooten, A.L., et al., (Appl. Rad. Iso., 2015).
	Port and Meijer are discussed above.
Port and Meijer do not teach including 52Mn or 54Mn in the manganese binding contrast agents.
Wooten teaches producing 52Mn or 54Mn isotopes to provide for positron emitting isotopes of manganese that would allow for dual-modality positron emission tomography and magnetic resonance imaging. (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide either 52Mn or 54Mn as the isotopes in the manganese chelating contrast agents of Port and Meijer in order to allow for dual-modality positron emission tomography and magnetic resonance imaging of the agents as taught by Wooten. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art of Port and Meijer are already directed to MRI contrast agents that can bind to manganese and Wooten provides for isotopes of manganese that would bind to such MRI agents as well as allow for additional PET imaging of the contrast agents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 13-15, 20-21, 23, 25-26, 32, and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,730,897 in view of Wooten, A.L., et al., (Appl. Rad. Iso., 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds taught by the prior patent fall within and overlap with the Markush of compounds instantly claimed. (See claims 1-24.) Referring to the instantly elected species of chelate 5 the prior claims teach chelate 52 below.

    PNG
    media_image6.png
    145
    503
    media_image6.png
    Greyscale

This compound as well as many others provided in the prior claims appear to be positional isomers where the instantly claimed compounds have amide bonds connecting the core chelator to the hdyroxyalkyl sidechain/arms/R groups flipped in orientation. However the position of these homologous structures where this amide bond with the nitrogen either towards the macrocycle or away from it appear to be merely positional isomers that would still poses similar properties in both compounds such as the ability to bind to manganese and provide contrast enhancement (as taught by both the instant application and prior claims). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).” See MPEP 2144.09. Given this these compounds appear to be obvious over the positional isomers differing only in the orientation of the amide bond found in the prior claims.
The prior claims do not teach including 52Mn or 54Mn in the manganese binding contrast agents.
Wooten teaches producing 52Mn or 54Mn isotopes to provide for positron emitting isotopes of manganese that would allow for dual-modality positron emission tomography and magnetic resonance imaging. (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide either 52Mn or 54Mn as the isotopes in the manganese chelating contrast agents of the prior claims in order to allow for dual-modality positron emission tomography and magnetic resonance imaging of the agents as taught by Wooten. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior claims are already directed to MRI contrast agents that can bind to manganese and Wooten provides for isotopes of manganese that would bind to such MRI agents as well as allow for additional PET imaging of the contrast agents.

Claims 1-3, 13-15, 20, 25-26, 32, 35-36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,110,186 in view of in view of Wooten, A.L., et al., (Appl. Rad. Iso., 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because the prior claims teach compounds falling within and overlapping with the formula instantly claimed such as the compound of claim 10 below. (See claims 1-10.)

    PNG
    media_image7.png
    124
    475
    media_image7.png
    Greyscale

The prior claims do not teach including 52Mn or 54Mn in the manganese binding contrast agents.
Wooten teaches producing 52Mn or 54Mn isotopes to provide for positron emitting isotopes of manganese that would allow for dual-modality positron emission tomography and magnetic resonance imaging. (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide either 52Mn or 54Mn as the isotopes in the manganese chelating contrast agents of the prior claims in order to allow for dual-modality positron emission tomography and magnetic resonance imaging of the agents as taught by Wooten. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior claims are already directed to MRI contrast agents that can bind to manganese and Wooten provides for isotopes of manganese that would bind to such MRI agents as well as allow for additional PET imaging of the contrast agents.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618